Citation Nr: 1311691	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  10-28 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than March 31, 2009 for the grant of service connection for diabetes mellitus, type II.

2.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for peripheral neuropathy of the lower extremities as a complication of service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from March 1961 to April 1973 and from June 1979 to July 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that granted service connection for diabetes mellitus, type II, with erectile dysfunction, that was assigned an initial 10 percent disability rating, effective from March 31, 2009, and reopened and then denied the Veteran's claim for service connection for peripheral neuropathy of the lower extremities.  

At times the RO characterized the issue as involving the effective date for service connection for diabetes mellitus with erectile dysfunction.  In the Veteran's notice of disagreement, he discussed only the effective date of the grant of service connection for diabetes mellitus.  The most recent supplemental statement of the case characterized the issue as entitlement to an earlier effective date for diabetes mellitus.

He perfected an appeal as to effective date for service connection for diabetes mellitus, type II, and denial of his claim for service connection for peripheral neuropathy and he has made no arguments with regard to an earlier effective date for recognition of erectile dysfunction as a complication of diabetes mellitus. 

Following the Board's decision, the agency of original jurisdiction will evaluate diabetes mellitus and its complications for the period since December 10, 2001.  The Veteran will have the opportunity to provide argument and evidence with regard to the appropriate date for inclusion of erectile dysfunction among the complications and to express disagreement with the date of compensation for that condition.

In an unappealed June 2002 decision, the RO denied service connection for diabetes mellitus, type II, with complications of peripheral neuropathy of the lower extremities.  A notice of disagreement or new and material evidence was not received within one year of that decision.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(b) (2012). 

In August 2009, the RO explicitly considered the claim for service connection for peripheral neuropathy of the lower extremities as a complication of diabetes mellitus as reopened.  But, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board must; however, make an independent determination as to whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The record includes VA medical records, dated from July to October 2009 and from June 2010 to June 2011, that were not considered by the RO in its June 2010 statement of the case or August 2012 supplemental statement of the case (SSOC).  The records describe the Veteran's current treatment for diabetes mellitus, type II, but do not address the date of filing of his claim for service connection for that disorder or a diagnosis of, or treatment for, peripheral neuropathy of the lower extremities.  Thus, the new evidence is not pertinent to the issues decided in this decision.  38 C.F.R. § 19.37(a) (2012).  A waiver of initial RO consideration of these records is not warranted and the Board may proceed to adjudicate the Veteran's claims without prejudice to him.  See 38 C.F.R. § 20.1304 (2012).

The issue of entitlement to service connection for peripheral neuropathy of the lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for diabetes mellitus, type II, was received by the RO on December 10, 2001; entitlement to service connection arose in October 2001.

2.  In June 2002 the RO denied the Veteran's claim for service connection for diabetes mellitus, type II; but a timely notice of disagreement was received within one year of the notice of that decision and the June 2002 decision did not become final. 

3.  In August 2009 the RO granted service connection for diabetes mellitus, type II, with erectile dysfunction. 

4.  The June 2002 rating decision also denied the Veterna's claim of service connection for peripheral neuropathy of the lower extremities; the Veteran did not appeal that determination and no new and material evidence was received within one year of its issuance.

6.  The evidence added to the record since the June 2002 decision that denied service connection for peripheral neuropathy of the lower extremities as a complication of diabetes mellitus, type II, raises a reasonable probability of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier December 10, 2001 for the grant of service connection for diabetes mellitus, type II, are met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.155, 3.156(c), 3.159, 3.400 (2012). 

2.  The June 2002 rating decision that denied the claim of entitlement to service connection for peripheral neuropathy of the lower extremities as a complication of diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2012).

3.  The evidence received since the June 2002 RO decision is new and material as to the claim of entitlement to service connection for peripheral neuropathy of the lower extremities, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326 (West 2002 & Supp. 2012).

The earlier effective date claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Additionally, there has been no showing or allegation of prejudice to the Veteran in the essential fairness of the adjudication.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Given that this decision also reopens the claim of entitlement to service connection for peripheral neuropathy of the lower extremities as a complication of diabetes mellitus, and then remands the appeal, an exhaustive analysis of VA's attempt to comply with these statutes is not in order as to this claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012),


II. Legal Analysis

A. Earlier Effective Date

The record reflects that the Veteran served in Vietnam during the Vietnam era, as such, he is presumed to have been exposed to herbicides during service.  38 U.S.C.A. § 1116(f) (West 2002).  There is a presumption that diabetes mellitus occurring in a veteran who was exposed to herbicides in service is service connected.  38 U.S.C.A. § 1116(a) (West 2002).

The presumption referable to diabetes became effective May 8, 2001.  Liesegang v. Secretary, 312 F.3d 1368 (Fed. Cir. 2002); 69 Fed. Reg. 38129 (Jun. 28, 2004); 66 Fed. Reg. 23166 (May 8, 2001).

In December 2001, the Veteran filed a formal claim for service connection for diabetes mellitus.  His service treatment records do not reflect treatment for, or diagnosis of, diabetes mellitus.

A VA outpatient treatment record dated in October 2001 shows that he had blood glucose of "135."  The assessment was mild elevation of blood glucose.  In November 2001 he was issued a glucose monitoring unit and was referred for diabetes education and counseling

At a VA examination in March 2002, it was reported that his VA treatment records were reviewed and it was noted that he had been evaluated in November 2001 for elevated glucose, but had not received a follow up appointment.  He had received diabetic counseling education classes at a VA facility.  It was also noted that in February 2002, the Veteran's glycoglobulin had been "4.4," and his glucose "103."   The diagnosis after blood testing was "complaint of type 2, diabetes (No disease found)."

In a June 2002 rating decision, the RO denied the Veteran's claim for diabetes mellitus, type II, on the basis that there was no post service diagnosis of diabetes mellitus, type II.  The Veteran was notified of this decision and did not appeal.  He was notified of this decision on June 22, 2002 and informed of his appeal rights.

In December 2002, the Veteran was afforded a VA examination for his spine.  The examination report reflects that he told the examiner that he "would like to appeal the diagnosis of no diabetes mellitus found on previous compensation and pension examination."

No further correspondence was received at the RO from the Veteran until March 31, 2009, when the RO received his request to reopen his claim for service connection for diabetes.  VA medical records obtained in conjunction with the Veteran's current claim include a diagnosis of diabetes mellitus in October 2008.  

He underwent a VA examination in July 2009 and was diagnosed with diabetes mellitus, type II, with erectile dysfunction.  In the August 2009 rating decision, the RO granted service connection for diabetes mellitus, type II, with erectile dysfunction, that was effective from March 31, 2009.  It was reported that diabetes had been diagnosed in September 2005.

In his August 2009 notice of disagreement (NOD), the Veteran argued that 2005 was a more appropriate date for the grant of service connection for diabetes mellitus, type II.  In his July 2010 sustentative appeal, he reported that he was diagnosed as a diabetic in 2005 but "did not request compensation because [he] thought it was a waste of time" in light of the prior denial of his claim.  When his condition worsened, he stated that he submitted a new claim for service connection that was granted by the RO.

Except as otherwise provided by law, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by a regulation which provides that the effective date for disability compensation will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400.  The date of entitlement to an award of service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i). 

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2012); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2012).  See Norris v. West, 12 Vet. App. 413, 421 (1999), distinguishing between an original claim and a claim for increased rating, the latter of which may be initiated by a medical examination or hospitalization, under 38 C.F.R. § 3.157 (2012). 

In the present case, the record does not reflect that the Veteran's grant of service connection for diabetes mellitus, type II, was based upon a claim filed within the first year after he left service in 1973 or in 1990. 

The Veteran's 2009 reopened claim was granted on the basis of new and material evidence that had not previously been of record.  Where new and material evidence is received after final disallowance of a claim for service connection, and the claim is reopened and allowed, the effective date is either the date of receipt of the claim or the date on which entitlement arose, whichever is the later.  38 C.F.R. § 3.400(q)(1)(ii). 

Notice of Disagreement

The Veteran's communication to the VA examiner on his December 2002 VA spine examination could be construed as an intent to submit a timely notice of disagreement with the denial of service connection for diabetes mellitus. 

There are six elements for a valid NOD: it must (1) express disagreement with a specific determination of the agency of original jurisdiction; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO decision; (5) be filed by the claimant or the claimant's authorized representative; and (6) express a desire for Board review.  38 U.S.C.A. § 7105(b); Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R. § 20.201 (2012).  The last element is satisfied if it can reasonably be construed as expressing a desire for appellate review.

The Supreme Court has "long applied 'the canon that provisions for benefits to members of the Armed Services are to be construed in the beneficiaries' favor.'"  Henderson v. Shinseki, 131 S.Ct. 1197, 1206 (2011) (citations omitted).  The Federal Circuit has noted that Congress has created a paternalistic veterans' benefits system to care for those who served their country in uniform.  Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 1276, 1280 (Fed. Cir. 2002) (citing Hensley v. West, 212 F.3d 1255, 1262 (Fed.Cir.2000) (recognizing that the veterans' benefit system is "uniquely pro-claimant")).

The Veteran's communication at his VA examination expressed disagreement with the specific determination of the RO, was reduced to writing in the examination report, was filed within one year after the notice of the denial of service connection, and was filed by the Veteran.  Liberally construed, it expressed a desire for Board review, in that the Board was the only entity that would review a RO decision with which the Veteran was dissatisfied.  It was misfiled in that it was provided to the examiner at a VA medical center rather than the RO.

The examination report was constructively of record before the RO when it was created in December 2002.  Bell v Derwinski, 2 Vet App 611 (1992).  It was associated with the claims file sometime between February and March 2003.  These events took place within one year of the notice of the denial of service connection for diabetes. 

Because there was timely notice of disagreement, the Veteran's December 2011 claim remained pending and the June 2002 denial of service connection did not become final.  Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).  The October 2001 VA treatment record shows that the Veteran had a blood glucose level that was diagnostic of diabetes mellitus.  American Diabetes Association; Standards of Medical Care in Diabetes-2012; Diabetes Care 2012; Supp. S12, table 2; www.diabetes.org/diabes-basics.  The VA medical providers apparently recognized this fact by referring the Veteran for diabetes education and counseling.

The record thus shows that the Veteran had a pending claim that was received on December 10, 2001 and that entitlement to service connection was demonstrated by medical records created in October 2001.  Because the claim was received more than one year after service and entitlement arose before the date of claim; the proper effective date would ordinarily be December 10, 2001.  38 U.S.C.A. § 5110(a).

Nehmer

The Veteran qualifies as a Nehmer class member because he is a Vietnam veteran with a covered herbicide disease, diabetes mellitus, Type 2.  Nehmer v. U.S. Veterans' Administration, 284 F.3d 1158 (9th Cir.2002); Nehmer v. U.S. Veterans' Administration, 712 F.Supp. 1404 (N.D.Cal.1989); Nehmer v. U.S. Veterans' Administration, 32 F.Supp.2d 1175 (N.D.Cal.1999); see 38 C.F.R. § 3.816(b), (c) (2012).  

As a Nehmer class member, special effective date rules may apply under certain circumstances. Specifically, if a claim for service connection was pending before VA on May 3, 1989, or was received between May 1989 and the effective date of statute or regulation establishing presumptive service connection for a covered herbicide disease, the effective date for the award of benefits would be the date the claim was received or entitlement arose, whichever is later. 38 C.F.R. § 3.816(d)(2) (2012).  

Nehmer was a class action lawsuit in which Vietnam veterans and their survivors brought suit against VA alleging failure to comply with the Dioxin and Radiation Exposure Compensation Standards Act in promulgating regulations governing entitlement to compensation for diseases claimed to be caused by exposure to Agent Orange.

Here, the special effective date rules for Nehmer class members do not apply because he did not have a claim pending between May 1989 and May 2001, the effective date that diabetes was added to the list of presumptive diseases. 

Liberalizing Law

The Veteran's claim was reviewed within one year of the liberalizing regulation providing presumptive service connection.  Under the provisions of 38 C.F.R. § 3.114 (2012), VA may provide an effective date as of the effective date of the liberalizing issue, but only if the Veteran met the criteria for that benefit as of the date of that issue.  38 C.F.R. § 3.114(a).  In this case, the Veteran did not meet the criteria for service connection for diabetes as of the date diabetes was recognized as a presumptive disease.  The evidence shows that he was not found to have diabetes until October 2001, approximately five months after the effective date of the liberalizing law.  There is no evidence the disease was present earlier.  

Accordingly, an effective date of December 10, 2001 for the grant of service connection for diabetes mellitus is granted.


B. New and Material Evidence To Reopen Claim for Service Connection for Peripheral Neuropathy

The June 2002 rating decision denied the Veteran's claim for service connection for diabetes mellitus, type II, with complications of peripheral neuropathy of the lower extremities, finding that there was no evidence that the Veteran was diagnosed with diabetes mellitus or any related peripheral neuropathy.

The evidence of record at the time of the RO's June 2002 decision included the Veteran's service treatment records that do not describe diagnoses of, or treatment for, diabetes mellitus or peripheral neuropathy of the lower extremities.  

VA outpatient records, dated during October and November 2001, reflect that the Veteran had elevated glucose levels but do not include information pertaining to peripheral neuropathy.  The March 2002 VA examination reports show that the Veteran complained of a burning sensation in his left foot and was previously diagnosed by electromyography/nerve conduction (EMG/NCV) study in 1998 as left peroneal nerve axonal neuropathy.  Diagnoses included a complaint of type II diabetes with no disease found, hyperlipidemia, and left peroneal nerve axonal neuropathy.

The Veteran was notified in writing of the RO's June 2002 determination and his appellate rights and did not appeal.  

At the December 2002 VA examination the Veteran complained of pain radiating from the back to the legs, but the examiner found no neurologic signs of radiculopathy and the Veteran failed to appear for MRI study.  This evidence was not new and material because the record had included reports of a herniated nucleus pulposus and the Veteran's subjective reports of neuropathy (as evidenced by his claim for service connection.  38 C.F.R. § 3.156(b).  Hence, the June 2002 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran 's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the appellant's claim for diabetes was received in March 2009.  The evidence added to the record since the June 2002 rating decision includes VA treatment records and examination reports, dated from 2004 to 2012, and written statements from the Veteran in support of his claim.  

VA medical records indicate that the Veteran was diagnosed with diabetes mellitus in October 2008.

A July 2009 VA examination report includes the Veteran's complaints of numbness and tingling in his feet over the past ten years with a daily burning sensation.  Objectively, neurological examination of his lower extremities was normal.  The diagnosis was diabetes mellitus, type 2, with erectile dysfunction.  

According to an August 2010 VA general medical examination report, the Veteran denied having bilateral foot pain on objective examination.  Sensory examination of his lower extremities was essentially normal.

But in January 2012, the Veteran underwent VA examination for peripheral neuropathy.  He gave a history of being diagnosed with diabetes mellitus in approximately 2001 by his primary care provider.  The Veteran said he injured his left foot and left peroneal nerve in service in 1984.  During his 2002 VA examination, a nerve conduction study/electromyography (NCV/EMG) showed left peroneal nerve axonal neuropathy.  He reported having difficulty with his right foot approximately five years ago, with foot cramps, and a feeling of needles in the bottom of both feet.  The Veteran also had a burning sensation, bilaterally.  He did not mention this to his podiatrist but mentioned his burning soles to his primary care physician in 2009.  The Veteran started taking diabetic medication in 2007.  

Upon clinical evaluation, the VA examiner reported that the Veteran had diabetic peripheral neuropathy of the lower extremities.  The VA examiner explained that literature supported a relationship between diabetes mellitus and the development of diabetic peripheral neuropathy.  The Veteran also had a left peroneal nerve neuropathy that was diagnosed by EMG in 1998 that contributed to the decreased or absent sensation in his left ankle and foot.

Although, results of a later-dated January 2012 EMG/NCV study were normal with no evidence of right sural or left ulnar sensory neuropathy.  The recent VA examiner noted that the Veteran was diagnosed with bilateral peripheral neuropathy based on his physical examination (in the earlier dated examination report).  The NCV/EMG study did not show peripheral neuropathy.  His records showed he began treatment with oral medications for diabetes mellitus in 2007.  Per the Veteran's report and a physician's note, in 2009, he complained of burning in the soles of his feet.

A June 2012 VA examination report indicates that the recent VA examiner reviewed results of the January 2012 EMG study that were normal.  The examiner concluded that, since the Veteran had a normal EMG, the diagnosis of diabetic sensory peripheral neuropathy was not found.  The examiner corrected the diagnosis rendered in January 2012 and found that the Veteran did not have peripheral neuropathy of the lower extremities.  The VA examiner explained that literature supported a relationship between diabetes mellitus and the development of diabetic peripheral neuropathy.  However, currently, the Veteran's EMG study was negative for bilateral peripheral neuropathy.  He did not complain of the stocking glove symptoms that were classically present in patients with diabetic peripheral neuropathy.  The Veteran had a left peroneal nerve axonal neuropathy, diagnosed by EMG in 1998, that contributed to the decreased or absent sensation in his left ankle and foot.  

Overall, the medical and other evidence added to the record since the last final denial reveals a potential onset of lower extremity peripheral neuropathy that tends to suggest that a current peripheral neuropathy disorder may be related to service-connected disability.  Accordingly, such evidence is new and material and the claim is reopened.  


ORDER

An effective date of December 10, 2001 for the grant of service connection for diabetes mellitus, type II, is granted.

New and material evidence having been received, the claim of entitlement to service connection for peripheral neuropathy of the lower extremities is reopened, and the appeal is to this extent granted. 


REMAND

In January 2012, the Veteran underwent VA examiner performed by a nurse practitioner who diagnosed diabetic peripheral neuropathy.  She explained that medical literature supported a relationship between diabetes and the development of diabetic peripheral neuropathy.  However, results of the EMG/NCV performed days later were normal.  In June 2012, the same VA examiner concluded that, since the Veteran had a normal EMG, "the diagnosis of diabetic sensory peripheral neuropathy was not found."  She noted that the Veteran did not complain of the stocking glove symtoms that were classically present with diabetic peripheral neuropathy.  She also noted that he had left peroneal nerve axonal neuropathy diagnosed by EMG in 1998 that contributed to decreased or absent sensation in his left ankle and foot.

A question remains as to whether the Veteran could have diabetic peripheral neuropathy with a normal EMG.  There is apparently evidence that a person could have normal EMG or nerve conduction velocity studies and still have diabetic peripheral neuropathy.  E. Karagoz, T. Tanridag, G. Karlikaya, I. Midi, N. Elmaci: The Electrophysiology Of Diabetic Neuropathy. The Internet Journal of Neurology. 2005 Volume 5 Number 1.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination performed by a physician with expertise (preferably a neurologist) to determine the etiology of any diabetic peripheral neuropathy of the lower extremities found to be present.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The physician-examiner is requested to address the following.

a. Does the Veteran have peripheral neuropathy of left or right lower extremity?

b. If so, the examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that peripheral neuropathy is proximately due to or the result of service-connected diabetes mellitus, type II. If not, is it at least as likely as not aggravated by service-connected diabetes mellitus, type II?  If aggravated, what permanent, measurable increase in current lower extremity pathology is attributable to the service-connected diabetes mellitus, type II?  All opinions and conclusions expressed must be supported by a complete rationale in a report.

2.  If any benefit sought is not granted in full, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


